                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )       No. 3:16-CR-20
                                                 )
MARK HAZELWOOD                                   )       Judge Collier
SCOTT WOMBOLD                                    )
HEATHER JONES                                    )


                                    SCHEDULING ORDER

       Before the Court is a motion by the United States (the “Government”) to modify the

Scheduling Order (Doc. 1004) by extending the deadlines for motions under Rule 12(b)(3) of the

Federal Rules of Criminal Procedure by approximately one month. (Doc. 1014.) The Government

requests an extension because one of its attorneys, David Lewen, is lead prosecutor for a complex,

multi-defendant criminal trial scheduled to begin on July 7, 2021, in the Knoxville Division of this

Court. (Id.) That trial is expected to last between four and six weeks. (Id.) Defendants do not

oppose the Government’s motion. (Id.)

       For good cause shown, the motion (Doc. 1014) is GRANTED. Paragraph 2(b) of the

Scheduling Order (Doc. 1004) is AMENDED as follows:

       Pretrial Motions Under Fed. R. Crim. P. 12(b)(3): All motions under Fed. R.
       Crim. P. 12(b)(3) shall be filed on or before August 2, 2021. Responses shall be
       filed on or before September 2, 2021. Replies shall be filed on or before
       September 23, 2021. If the Court determines a hearing is necessary, a hearing will
       be held on or about October 21, 2021.




Case 3:16-cr-00020-CLC-HBG Document 1016 Filed 05/25/21 Page 1 of 2 PageID #:
                                  23778
      SO ORDERED.

      ENTER:


                                          /s/____________________________
                                          CURTIS L. COLLIER
                                          UNITED STATES DISTRICT JUDGE




                                      2


Case 3:16-cr-00020-CLC-HBG Document 1016 Filed 05/25/21 Page 2 of 2 PageID #:
                                  23779
